Citation Nr: 1142906	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In June 2010, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder.

In June 2010, the Board remanded the issue of an increased disability rating in excess of 30 percent for PTSD.  Following the completion of the remand instructions, to include obtaining outstanding treatment records and scheduling the Veteran for a VA examination, the AMC was instructed to provide the Veteran and his representative with a supplemental statement of the case (SSOC) if his claim was denied.  In this regard, the Board notes that a SSOC, issued in accordance with a Board remand, is integral as it provides the Veteran with a summary of the pertinent laws and regulations with respect to his claim. 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2011).  While a SSOC was issued to the Veteran in June 2011, it appears it was sent to the incorrect address and was subsequently returned back to the VA as undeliverable.  Accordingly, the Veteran's claim must be remanded for the issuance of a SSOC to the correctly supplied address.  See 38 C.F.R. § 20.1304 (2011). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC must reissue a Supplemental Statement of the Case (SSOC) to the Veteran's correct address (277 De Lee Drive, Kingsport, Tennessee, 37663) and provide the Veteran a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


